t c memo united_states tax_court darlene r esposito a k a amnesty national petitioner v commissioner of internal revenue respondent docket no filed date darlene r esposito a k a amnesty national pro_se nancy c carver for respondent memorandum findings_of_fact and opinion chiechi judge respondent determined a deficiency of dollar_figure in petitioner’s federal_income_tax tax for prior to trial respondent conceded that deficiency the only issue remaining for decision is whether petitioner made an overpayment_of_tax overpayment for her taxable_year we hold that she did not findings_of_fact some of the facts have been stipulated and are so found at the time petitioner filed the petition she resided in rahway new jersey petitioner timely filed form_1040 u s individual_income_tax_return for her taxable_year return in peti- tioner’s return petitioner reported taxable_income of dollar_figure total_tax of dollar_figure tax withheld of dollar_figure and other tax_payments other tax_payments of dollar_figure and claimed an overpayment and refund of dollar_figure in support of the other tax_payments of dollar_figure reported in her return petitioner attached two forms notice to shareholder of undistributed long-term_capital_gains form that she prepared form_2439 is a form that the internal_revenue_service service requires a regulated_investment_company ric or a real_estate_investment_trust reit to file with the service and to send to its shareholders with respect to its undistributed long-term_capital_gains the respective forms that petitioner prepared and that she attached to her return showed inter alia the following information name of regulated_investment_company or real_estate name of long-term total undistributed tax paid_by the ric or reit on total undistributed long-term investment_trust shareholder capital_gains capital_gains new jersey department of labor darlene esposito dollar_figure dollar_figure division of environmental protection name of regulated_investment_company or real_estate name of long-term total undistributed tax paid_by the ric or reit on total undistributed long-term investment_trust shareholder capital_gains capital_gains new jersey amnesty department of labor international dollar_figure dollar_figure petitioner did not pay to the service from any of her personal accounts including her checking account the other tax_payments of dollar_figure that she reported in her return with respect to which she is claiming an overpayment on or about date respondent notified petitioner that it had changed petitioner’s return and had determined that petitioner was entitled to a refund of dollar_figure and not dollar_figure as claimed in that return for her taxable_year on a date not disclosed by the record after date respondent sent petitioner a dollar_figure refund check around date petitioner filed form 1040x amended u s individual_income_tax_return form 1040x form_1045 application_for tentative refund form and form_843 claim_for_refund and request for abatement form with respect to petitioner’s taxable_year in form 1040x petitioner claimed an overpayment and refund of dollar_figure in form_1045 petitioner claimed an overpayment and refund of dollar_figure in form_843 petitioner claimed a refund of dollar_figure respondent issued to petitioner a notice_of_deficiency notice for her taxable_year as noted above respondent conceded the deficiency determined in the notice opinion petitioner bears the burden of proving that she made an overpayment for her taxable_year see rule a 290_us_111 in support of her position that she made an overpayment for her taxable_year petitioner relies on her own self-serving testimony and certain documentary_evidence with respect to petitioner’s testimony we found her testimony to be vague uncorroborated and incomprehensible in many respects we shall not rely on petitioner’s testimony to establish her position in this case that she made an overpayment for with respect to the documentary_evidence on which petitioner relies petitioner introduced into the record inter alia her 1form 1040x form_1045 and form_843 also indicated that such forms related to a fiscal_year ended date 2all rule references are to the tax_court rules_of_practice and procedure return to which she attached forms and various letters various letters from certain banks and certain federal and new jersey state agencies petitioner conceded at trial and we have found that she prepared forms that showed other tax pay- ments of dollar_figure that were allegedly made for her taxable_year we find forms attached to petitioner’s return on which she relies to be unreliable we further find that the various letters on which petitioner relies do not establish any facts that support petitioner’s claimed overpayment for we shall not rely on forms or the various letters to establish petitioner’s position in this case on the record before us we find that petitioner has failed to carry her burden of establishing that she has made an overpay- ment for her taxable_year we have considered all the contentions and arguments of petitioner that are not discussed herein and we find them to be incomprehensible irrelevant and or without merit to reflect the foregoing and the concession of respondent decision will be entered reflecting no deficiency in and no overpayment_of_tax
